 

Exhibit 10.2

 

Ares Capital Corporation

 

Up to $500,000,000

Shares of Common Stock

(par value $0.001 per share)

 

EQUITY DISTRIBUTION AGREEMENT

 

November 8, 2019

Capital One Securities, Inc.

201 St. Charles Avenue

Suite 1830

New Orleans, Louisiana 70170

 

Ladies and Gentlemen:

 

Ares Capital Corporation, a Maryland corporation (the “Company”), Ares Capital
Management LLC, a Delaware limited liability company (the “Adviser”), and Ares
Operations LLC, a Delaware limited liability company (the “Administrator”),
confirm their agreement (this “Agreement”) with Capital One Securities, Inc.
(the “Manager”), as follows:

 

Section 1. Description of Securities. The Company proposes to issue and sell
through or to the Manager (or any Alternative Manager (as defined below)), as
sales agent and/or principal, shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), having an aggregate offering price of up
to $500,000,000 (the “Maximum Amount”) on the terms set forth in Section 4 of
this Agreement. The shares of Common Stock to be sold through or to the Manager
pursuant hereto or pursuant to a Terms Agreement (as defined below) or through
or to an Alternative Manager pursuant to an Alternative Equity Distribution
Agreement or Alternative Terms Agreement (each term as defined below) are
referred to herein as the “Shares.”

 

The Company may also enter into separate equity distribution agreements (each,
an “Alternative Equity Distribution Agreement” and collectively, the
“Alternative Equity Distribution Agreements”), dated of even date herewith, with
each of the entities listed on Schedule A hereto, as sales agent and/or
principal (each, an “Alternative Manager” and collectively, the “Alternative
Managers”). The Company agrees that whenever it determines to sell the Shares
directly to the Manager or an Alternative Manager as principal, it will enter
into a separate agreement (each, a “Terms Agreement” or “Alternative Terms
Agreement”, respectively) in substantially the form of Annex I hereto, relating
to such sale in accordance with Section 4 of this Agreement. This Agreement and
the Alternative Equity Distribution Agreements are sometimes hereinafter
referred to as the “Distribution Agreements.” The Manager and the Alternative
Managers are sometimes hereinafter referred to as the “Distribution Managers.”
In addition, the Company has adopted a dividend reinvestment plan (the “Dividend
Reinvestment Plan”) pursuant to which holders of Common Stock of the Company
have their dividends automatically reinvested in additional shares of Common
Stock of the Company unless they elect to receive such dividends in cash.

 

The aggregate offering price for the Shares that may be sold pursuant to this
Agreement, the Alternative Equity Distribution Agreements, any Terms Agreement
and any Alternative Terms Agreement shall not exceed the Maximum Amount.

 



 

 

 

As used herein, “Registration Statement” shall mean the registration statement
referred to in Section 2(a) below, including all exhibits, financial statements
and schedules thereto and all documents incorporated or deemed to be
incorporated therein by reference pursuant to the Small Business Credit
Availability Act (the “SBCAA”) or the rules or regulations of the Securities and
Exchange Commission (the “Commission”), and any prospectus supplement relating
to the Shares that is filed with the Commission pursuant to Rule 497 under the
Securities Act of 1933, as amended (collectively with the rules and regulations
of the Commission thereunder, the “1933 Act”), or such other 1933 Act rule as
may be applicable to the Company, and deemed part of such registration statement
pursuant to Rule 430B or Rule 430C under the 1933 Act, as amended on each
Effective Date (as defined below) and, in the event any post-effective amendment
thereto becomes effective, shall also mean such registration statement as so
amended, and shall also mean any new registration statement or post-effective
amendment as may have been filed pursuant to Section 5(e) of this Agreement.
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.
“Basic Prospectus” shall mean the prospectus referred to in Section 2(a) below
contained in the Registration Statement at the Effective Date, including
documents incorporated or deemed to be incorporated therein by reference
pursuant to the SBCAA or the rules or regulations of the Commission.
“Prospectus” shall mean any Prospectus Supplement filed with the Commission
pursuant to Rule 497 under the 1933 Act, or such other 1933 Act rule as may be
applicable to the Company, relating to the Shares, including documents
incorporated or deemed to be incorporated therein by reference pursuant to the
SBCAA or the rules or regulations of the Commission, together with the Basic
Prospectus.

 

The Company has entered into the Second Amended and Restated Investment Advisory
and Management Agreement, dated as of June 6, 2019 (the “Investment Advisory
Agreement”), with the Adviser, which is registered as an investment adviser
under the Investment Advisers Act of 1940, as amended, and the rules and
regulations thereunder (collectively, the “Advisers Act”). The Company has
entered into an Amended and Restated Administration Agreement, dated as of
June 1, 2007 (the “Administration Agreement”), with the Administrator.
Collectively, the Investment Advisory Agreement and the Administration Agreement
are herein referred to as the “Company Agreements.”

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “incorporated” in, or “a part
of”, the Registration Statement, the Basic Prospectus or the Prospectus, any
prospectus supplement or any amendment or supplement thereto (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in or otherwise deemed under the SBCAA or the
rules or regulations of the Commission to be a part of or included in the
Registration Statement, the Basic Prospectus or the Prospectus, any prospectus
supplement or any amendment or supplement thereto, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement, the Basic Prospectus or the
Prospectus, including those made pursuant to Rule 497 under the 1933 Act or such
other 1933 Act rule as may be applicable to the Company, shall be deemed to mean
and include, without limitation, the filing of any document under the Exchange
Act (as defined below) which is or is deemed to be incorporated by reference in
or otherwise deemed under the SBCAA or the rules or regulations of the
Commission to be a part of or included in the Registration Statement, the Basic
Prospectus or the Prospectus, as the case may be, as of any specified date.

 

A Form N-54A – Notification of Election to be Subject to Sections 55 through 65
of the Investment Company Act of 1940 Filed Pursuant to Section 54(a) of the
1933 Act (File No. 814-00663) (the “Notification of Election”) was filed by the
Company with the Commission on April 21, 2004 under the Investment Company Act
of 1940, as amended, and the rules and regulations of the Commission thereunder
(collectively called the “1940 Act”).

 

Section 2. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with the Manager that:

 

(a) Compliance with Registration Requirements. The Company has prepared and
filed with the Commission a registration statement (File No. 333-230351) on Form
N-2, including a related basic prospectus, for registration under the 1933 Act
of the offering and sale of certain securities of the Company, including the
Shares. Such Registration Statement, including any post-effective amendments
thereto filed prior to the date and time that this Agreement is executed and
delivered by the parties hereto (the “Execution Time”), has become effective and
no stop order suspending the effectiveness of the Registration Statement (and
the Registration Statement as amended by any post-effective amendment if the
Company shall have made any amendments thereto after the effective date of the
Registration Statement) has been issued under the 1933 Act and no proceedings
for that purpose or pursuant to Section 8A of the 1933 Act have been instituted
or are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information has been complied with. The Company may have filed, as part of an
amendment to the Registration Statement or pursuant to Rule 497 under the 1933
Act or such other 1933 Act rule as may be applicable to the Company, one or more
amendments thereto, each of which has previously been furnished to you. The
Company will file with the Commission one or more prospectus supplements
(collectively, the “Prospectus Supplement”) related to the Shares in accordance
with Rule 497 under the 1933 Act, or such other 1933 Act rule as may be
applicable to the Company, including all documents incorporated or deemed to be
incorporated therein by reference pursuant to the SBCAA or the rules or
regulations of the Commission. As filed, such Prospectus Supplement, together
with the Basic Prospectus, shall contain all information required by the 1933
Act and the 1940 Act and, except to the extent the Manager shall agree in
writing to a modification, shall be in all substantive respects in the form
furnished to you prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, as of the time of each sale of Shares pursuant to this
Agreement (each, a “Time of Sale”), at each Settlement Date (as defined in
Section 4(a)(vi) hereof), and at all times during which a prospectus is required
by the 1933 Act to be delivered in connection with any sale of Shares, meets or
will meet the requirements set forth in Rule 415(a)(1)(x) under the 1933 Act.

 



2 

 

 

On the Effective Date, the Registration Statement did, and when the Prospectus
is first filed in accordance with Rule 497 under the 1933 Act, or such other
1933 Act rule as may be applicable to the Company, as of the date that it is
filed with the Commission, the date of the Prospectus Supplement, as of each
Time of Sale, at each Settlement Date, and at all times during which a
prospectus is required by the 1933 Act to be delivered in connection with any
sale of Shares, the Prospectus (and any supplements thereto) will comply in all
material respects with the applicable requirements of the 1933 Act and the 1940
Act; on the Effective Date, at the Execution Time and, as amended or
supplemented, as of each Time of Sale, at each Settlement Date and at all times
during which a prospectus is required by the 1933 Act to be delivered in
connection with any sale of Shares, the Registration Statement did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and at no time during the period that begins
on the date of the Prospectus Supplement and ends at the later of each
Settlement Date and the end of the period during which a prospectus is required
by the 1933 Act to be delivered in connection with any sale of Shares did or
will the Prospectus, as then amended or supplemented, include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to the information contained in or omitted
from the Registration Statement, or the Prospectus (or any amendment or
supplement thereto), in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Manager specifically
for inclusion in the Registration Statement or the Prospectus (or any amendment
or supplement thereto), it being understood and agreed that the only such
information furnished by the Manager consists of the name and address of the
Manager set forth in the last paragraph under the heading “Plan of Distribution
—Conflicts of Interest” in the Prospectus. The Commission has not issued any
order preventing or suspending the use of the Prospectus.

 

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus (or any amendment or supplement
thereto) (i) at the time they were or hereafter are filed with the Commission,
complied or will comply in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively called the “Exchange Act”) and (ii) at
the time they were or hereafter are filed with the Commission, when read
together with the other information in the Registration Statement or the
Prospectus, as the case may be, did not or will not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(b) Independent Accountants.  The accountants who certified the Company’s
financial statements included or incorporated by reference in the Registration
Statement and the Prospectus are independent public accountants as required by
the 1933 Act and the Exchange Act.

 



3 

 

 

(c) Financial Statements.  The financial statements included or incorporated by
reference in the Registration Statement and the Prospectus, together with the
related schedules and notes, present fairly in all material respects the
financial position of the Company and its Subsidiaries (as defined below) at the
dates indicated and the consolidated statement of operations, consolidated
statement of stockholders’ equity and consolidated statement of cash flows of
the Company and its Subsidiaries for the periods specified; there are no
financial statements that are required to be included in the Registration
Statement or the Prospectus that are not included as required; said financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved.  The “Selected Condensed Consolidated Financial
Data of Ares Capital” included in the Registration Statement and the Prospectus
present fairly, in all material respects, the information shown therein as of
the date presented and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement and the
Prospectus.  The financial data set forth in the Prospectus under the caption
“Capitalization” fairly presents the information set forth therein on a basis
consistent with that of the audited financial statements and related notes
thereto contained in the Registration Statement.  The pro forma financial
information, if any, included in the Registration Statement, the Basic
Prospectus and the Prospectus presents fairly in all material respects the
information contained therein, has been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and has been properly presented on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. There is no other pro forma financial
information that is required to be included in the Registration Statement, the
Basic Prospectus and the Prospectus that is not included as required.

 

(d) No Material Adverse Change in Business.  Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
except as otherwise stated therein, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its Subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or its Subsidiaries, other than those in the ordinary course of
business, which are material with respect to the Company and its Subsidiaries
considered as one enterprise, and (C)  there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

 

(e) Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement and the Prospectus and to enter into and perform its obligations under
the Distribution Agreements, any Terms Agreement or Alternative Terms Agreement,
the Investment Advisory Agreement and the Administration Agreement; and the
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect.

 

(f) Subsidiaries.  The Company’s only subsidiaries that are consolidated with
the Company for financial reporting purposes under GAAP are those listed on
Schedule B hereto (each, a “Subsidiary” and collectively, the “Subsidiaries”). 
Each of the Subsidiaries has been duly organized and is validly existing as a
corporation, limited liability company or limited partnership in good standing
under the laws of the jurisdiction of its organization, has power and authority
to own, lease and operate its properties and to conduct its business as
described in the Prospectus and is duly qualified as a foreign corporation,
limited liability company or limited partnership to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified or to be in good standing
would not reasonably be expected to result in a Material Adverse Effect; except
as otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued and is fully paid and non-assessable; none of the outstanding
shares of capital stock of any of the Subsidiaries was issued in violation of
the preemptive or other similar rights of any securityholder of such Subsidiary.
Except (A) as set forth in the Registration Statement and the Prospectus and
(B) portfolio investments made after the most recently completed fiscal quarter,
the Company does not own, directly or indirectly, any shares of stock or any
other equity or debt securities of any corporation or have any equity or debt
interest in any firm, partnership, joint venture, association or other entity
that is not a Subsidiary.

 



4 

 

 

(g) Capitalization.  The authorized, issued and outstanding capital stock of the
Company is as set forth in the Prospectus under the caption “Capitalization”
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to the Company’s Dividend Reinvestment Plan or pursuant to reservations or
agreements or employee benefit plans, if any, referred to in the Prospectus or
pursuant to the exercise of convertible securities or options, if any, referred
to in the Prospectus).  The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of preemptive or other similar rights of any
securityholder of the Company.

 

(h) Authorization of Agreements.  The execution and delivery of and the
performance by the Company of its obligations under this Agreement, the
Alternative Equity Distribution Agreements and the Company Agreements have been,
and the execution and delivery and performance by the Company of its obligations
under any Terms Agreement and any Alternative Terms Agreement will have been at
the time of execution thereof, duly and validly authorized by the Company and
this Agreement, the Alternative Equity Distribution Agreements and the Company
Agreements have been, and any Terms Agreement and any Alternative Terms
Agreement will have been at the time of the execution thereof, duly executed and
delivered by the Company and constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as rights to indemnity and contribution hereunder may be limited by federal or
state securities laws or principles of public policy and subject to the
qualifications that the enforceability of the Company’s obligations hereunder
and thereunder may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or thereafter in effect relating to
creditors’ rights generally and by general principles of equity and the
discretion of the court before which any proceeding therefor may be brought.

 

(i) Authorization and Description of Securities.  The Shares have been duly
authorized for issuance and sale through or to the Distribution Managers
pursuant to the Distribution Agreements or any Terms Agreement or Alternative
Terms Agreement and, when issued and delivered by the Company pursuant to the
provisions of the Distribution Agreements, any Terms Agreement or Alternative
Terms Agreement against payment of the consideration set forth in the
Distribution Agreements, will be validly issued and fully paid and
non-assessable; the Common Stock conforms in all material respects to the
statements relating thereto contained in the Prospectus; and the issuance of the
Shares is not subject to preemptive or other similar rights of any
securityholder of the Company.

 

(j) Absence of Defaults and Conflicts.  Neither the Company nor any of the
Subsidiaries is in violation of its charter, by-laws or other organizational
documents.  Further, neither the Company nor any of the Subsidiaries is in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them may be
bound, or to which any of the property or assets of the Company or any of the
Subsidiaries is subject (collectively, “Agreements and Instruments”) except for
such defaults that would not result in a Material Adverse Effect; neither the
execution, delivery or performance of this Agreement, the Alternative Equity
Distribution Agreements, any Terms Agreement, any Alternative Terms Agreement or
any of the Company Agreements, nor the consummation of the transactions herein
or therein contemplated (including the issuance and sale of the Shares and the
use of proceeds from the sale of the Shares as described in the Prospectus under
the caption “Use of Proceeds”), nor the fulfillment of the terms hereof or
thereof, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of the
Subsidiaries pursuant to, the Agreements and Instruments, except for such
conflicts, breaches, defaults or Repayment Events that would not result in a
Material Adverse Effect, nor will such action result in any violation of the
provisions of the charter, by-laws or other organizational documents of the
Company or any of the Subsidiaries or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of the Subsidiaries or any of their assets, properties or
operations.  As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of the Subsidiaries.

 



5 

 

 

(k) Absence of Proceedings.  Other than as disclosed in the Registration
Statement and the Prospectus, there is no action, suit or proceeding or, to the
knowledge of the Company, inquiry or investigation, before or brought by any
court or governmental agency or body, domestic or foreign, now pending, or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of the Subsidiaries, which is required to be disclosed in the Registration
Statement or Prospectus, or which would result in a Material Adverse Effect, or
which would materially and adversely affect the properties or assets thereof or
the consummation of the transactions contemplated in this Agreement, the
Alternative Equity Distribution Agreements, any Terms Agreement, any Alternative
Terms Agreement or any of the Company Agreements or the performance by the
Company of its obligations hereunder or thereunder; the aggregate of all pending
legal or governmental proceedings to which the Company or any of the
Subsidiaries is a party or of which any of their respective property or assets
is the subject which are not described in the Registration Statement and the
Prospectus, including ordinary routine litigation incidental to the business,
would not result in a Material Adverse Effect.

 

(l) Accuracy of Exhibits.  There are no contracts or documents which are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits thereto which have not been so described and filed as
required.

 

(m) Possession of Intellectual Property.  The Company and the Subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them or currently proposed to be operated by them,
except where the failure to own or possess or otherwise be able to acquire such
rights in a timely manner would not otherwise reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any of the
Subsidiaries has received any notice of or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of the Subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.

 

(n) Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement, the Alternative Equity Distribution
Agreements, any Terms Agreement, any Alternative Terms Agreement, any of the
Company Agreements, or the Prospectus (including the use of the proceeds from
the sale of the Shares as described in the Prospectus under the caption “Use of
Proceeds”), except (A) such as have been already obtained under the 1933 Act or
the 1940 Act, (B) such as may be required under state securities laws, and
(C) the filing of the Notification of Election under the 1940 Act, which has
been effected.

 

(o) Absence of Manipulation.  Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares in violation of any law, statute, regulation or rule applicable to the
Company or its affiliates.

 



6 

 

 

(p) Possession of Licenses and Permits.  The Company and the Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them or currently proposed to be operated by them,
except where the failure so to possess would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
the Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect; and neither the Company nor any of the Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Effect.

 

(q) Investment Company Act.  The Company is not required, and upon the issuance
and sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as a “registered management investment company” under the 1940 Act.

 

(r) Registration Rights.  There are no persons with registration rights or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act.

 

(s) Related Party Transactions.  There are no business relationships or related
party transactions involving the Company, any of the Subsidiaries or any other
person required to be described in the Prospectus which have not been described
as required.

 

(t) Notification of Election.  When the Notification of Election was filed with
the Commission, it (A) contained all statements required to be stated therein in
accordance with, and complied in all material respects with the requirements of,
the 1940 Act and (B) did not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(u) Investment Advisory Agreement.  (A) The terms of the Investment Advisory
Agreement, including compensation terms, comply in all material respects with
all applicable provisions of the 1940 Act and the Advisers Act and (B) the
approvals by the board of directors and the stockholders of the Company of the
Investment Advisory Agreement have been made in accordance with the requirements
of Section 15 of the 1940 Act applicable to companies that have elected to be
regulated as business development companies under the 1940 Act.

 

(v) Interested Persons.  Except as disclosed in the Registration Statement and
the Prospectus (A) no person is serving or acting as an officer, director or
investment adviser of the Company, except in accordance with the provisions of
the 1940 Act and the Advisers Act, and (B) to the knowledge of the Company, no
director of the Company is an “interested person” (as defined in the 1940 Act)
of the Company or an “affiliated person” (as defined in the 1940 Act) of any of
the Distribution Managers.

 

(w) Business Development Company.  (A) The Company has duly elected to be
treated by the Commission under the 1940 Act as a business development company,
such election is effective and all required action has been taken by the Company
under the 1933 Act and the 1940 Act to make the public offering and consummate
the sale of the Shares as provided in the Distribution Agreements; (B) the
provisions of the corporate charter and by-laws of the Company, and the
investment objectives, policies and restrictions described in the Registration
Statement and the Prospectus, assuming they are implemented as described, will
comply in all material respects with the requirements of the 1940 Act; and
(C) the operations of the Company are in compliance in all material respects
with the provisions of the 1940 Act applicable to business development
companies.

 



7 

 

 

(x) Employees and Executives.  The Company is not aware that (A) any executive,
key employee or significant group of employees of the Company, any of the
Subsidiaries, the Adviser or the Administrator plans to terminate employment
with the Company, any of the Subsidiaries, the Adviser or the Administrator or
(B) any such executive or key employee is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar arrangement
that would be violated by the present or proposed business activities of the
Company, any of the Subsidiaries, the Adviser or the Administrator except where
such termination or violation would not reasonably be expected to have a
Material Adverse Effect.

 

(y) No Extension of Credit. The Company has not, directly or indirectly,
including through a Subsidiary, extended credit, arranged to extend credit, or
renewed any extension of credit, in the form of a personal loan, to or for any
director or executive officer of the Company.

 

(z) Accounting Controls.  The Company has established and maintains an effective
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; and (C) access to assets is permitted only in accordance with
management’s authorization.

 

(aa) Disclosure Controls.  The Company has established and employs effective
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate to allow timely decisions regarding disclosure.

 

(bb) Tax Returns.  The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns that are required to have been filed by
them pursuant to applicable foreign, federal, state, local or other law or have
duly requested extensions thereof, except insofar as the failure to file such
returns or request such extensions would not reasonably be expected to result in
a Material Adverse Effect, and have paid all taxes shown as due pursuant to such
returns or pursuant to any assessment received by the Company and the
Subsidiaries, except for such taxes or assessments, if any, as are being
contested in good faith and as to which adequate reserves have been provided or
where the failure to pay would not reasonably be expected to result in a
Material Adverse Effect.

 

(cc) No Unlawful Payments.  Neither the Company nor the Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of the Subsidiaries
has (A) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (B) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (C) violated or is in violation of
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or
(D) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 



8 

 

 

(dd) Compliance with Anti-Money Laundering Laws.  The operations of the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended (the “CFTRA”), the
applicable money laundering statutes of all other jurisdictions having
jurisdiction over the Company or any of the Subsidiaries, the applicable
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any other governmental agency
having jurisdiction over the Company or any of the Subsidiaries (collectively,
the “Other Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the CFTRA or
Other Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(ee) No Conflicts with Sanctions Laws. None of the Company, the Subsidiaries or,
to the knowledge of the Company, any of their respective directors, officers,
agents, employees or affiliates is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury, the United Nations Security Council, the European Union or Her
Majesty’s Treasury (collectively, “Sanctions”); and the Company will not,
directly or indirectly, use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund any
activities of or business with any person that, at the time of such funding, is
the subject of Sanctions, (ii) to fund any activities of or business in Cuba,
Iran, North Korea, Syria or the Crimea region of Ukraine or (iii) in any other
manner that will result in a violation by any person of Sanctions.

 

(ff) Sarbanes-Oxley Act.  Except as disclosed in the Registration Statement and
the Prospectus, the Company is, and to the knowledge of the Company, the
Company’s directors and officers, in their capacities as such, are, in
compliance in all material respects with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

(gg) Cybersecurity. (A) The Company is not aware of any security breach or
incident, unauthorized access or disclosure, or other compromise relating to the
Adviser’s information technology and computer systems, data and databases used
by the Company (collectively, “IT Systems and Data”) except in each case as
would not reasonably expected to, individually or in the aggregate, have a
Material Adverse Effect, and (B) to the Company’s knowledge, the Adviser has
implemented appropriate controls, policies, procedures, and technological
safeguards to maintain and protect the integrity, continuous operation,
redundancy and security of its IT Systems and Data reasonably consistent with in
all material respects with industry standards and practices, or as required by
applicable regulatory standards. To the Company’s knowledge, the Adviser is
presently in material compliance with all applicable laws and regulations
relating to the privacy and security of IT Systems and Data and to the
protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification.

 

(hh) Distribution of Offering Materials. The Company has not distributed and
will not distribute material in connection with the offering and sale of the
Shares other than the Registration Statement, the Prospectus and the Additional
Disclosure Items (as defined below).

 

(ii) Additional Disclosure Items. The Company represents and agrees that,
without the prior consent of the Manager, (i) it will not distribute any
offering material other than the Registration Statement, the Prospectus and the
Additional Disclosure Items, and (ii) it has not made and will not make any
offer relating to the Shares that would constitute a “free writing prospectus”
as defined in Rule 405 under the 1933 Act and which the parties agree, for the
purposes of this Agreement, includes (x) any “advertisement” as defined in Rule
482 under the 1933 Act; and (y) any sales literature, materials or information
provided to investors by, or with the approval of, the Company in connection
with the offering of the Shares (the materials and information referred to in
this Section 2(ii)(ii) are herein referred to as an “Additional Disclosure
Item”).

 



9 

 

 

Any certificate signed by any officer of the Company and delivered to the
Manager or counsel for the Manager in connection with the offering of the Shares
shall be deemed a representation and warranty by the Company, as to matters
covered therein, to the Manager.

 

Section 3. Representations and Warranties of the Adviser and the Administrator.
The Adviser and the Administrator, jointly and severally, represent and warrant
to, and agree with, the Manager as follows:

 

(a) No Material Adverse Change in Business.  Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
except as otherwise stated therein, there has been no material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs,
business prospects or regulatory status of the Adviser or the Administrator,
whether or not arising in the ordinary course of business, that would reasonably
be expected to result in a Material Adverse Effect. For purposes of this Section
3, “Material Adverse Effect” means, in addition to a “Material Adverse Effect”
as defined in Section 2(d), any material adverse effect on the ability of the
Advisor or Administrator, as applicable, to fulfill its obligations under the
Distribution Agreements.

 

(b) Good Standing.  Each of the Adviser and the Administrator has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, and has limited liability
company power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and the
Prospectus and to enter into and perform its obligations under the Distribution
Agreements and any Terms Agreement or Alternative Terms Agreement; the Adviser
has limited liability company power and authority to execute and deliver and
perform its obligations under the Investment Advisory Agreement; the
Administrator has limited liability company power and authority to enter into
and perform its obligations under the Administration Agreement; and each of the
Adviser and the Administrator is duly qualified to transact business as a
foreign entity and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of ownership or leasing of its
property or the conduct of business, except where the failure to qualify or be
in good standing would not otherwise reasonably be expected to result in a
Material Adverse Effect.

 

(c) Registration Under Advisers Act.  The Adviser is duly registered with the
Commission as an investment adviser under the Advisers Act and is not prohibited
by the Advisers Act or the 1940 Act from acting under the Investment Advisory
Agreement for the Company as contemplated by the Registration Statement and the
Prospectus. There does not exist any proceeding or, to the Adviser’s knowledge,
any facts or circumstances the existence of which could lead to any proceeding
which might adversely affect the registration of the Adviser with the
Commission.

 

(d) Absence of Proceedings.  There is no action, suit or proceeding or, to the
knowledge of the Adviser or the Administrator, inquiry or investigation before
or brought by any court or governmental agency or body, domestic or foreign, now
pending, or, to the knowledge of the Adviser or the Administrator, threatened,
against or affecting either the Adviser or the Administrator, which is required
to be disclosed in the Registration Statement and Prospectus Supplement (other
than as disclosed therein), or which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in the
Distribution Agreements and any Terms Agreement or Alternative Terms Agreement
or the Company Agreements; the aggregate of all pending legal or governmental
proceedings to which the Adviser or the Administrator is a party or of which any
of their respective property or assets is the subject which are not described in
the Registration Statement and the Prospectus, including ordinary routine
litigation incidental to their business, would not reasonably be expected to
result in a Material Adverse Effect.

 



10 

 

 

(e) Absence of Defaults and Conflicts.  Neither the Adviser nor the
Administrator is in violation of its limited liability company operating
agreement or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Adviser or the Administrator is a party or by which it
or any of them may be bound, or to which any of the property or assets of the
Adviser or the Administrator is subject (collectively, the
“Adviser/Administrator Agreements and Instruments”), or in violation of any law,
statute, rule, regulation, judgment, order or decree except for such violations
or defaults that would not reasonably be expected to result in a Material
Adverse Effect; and the execution, delivery and performance of the Distribution
Agreements, any Terms Agreement or Alternative Terms Agreement or the Company
Agreements and the consummation of the transactions contemplated herein and
therein and in the Registration Statement and the Prospectus  (including the
issuance and sale of the Shares and the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Use of Proceeds”) and
compliance by the Adviser and the Administrator with their respective
obligations hereunder and under the Investment Advisory Agreement and the
Administration Agreement do not and will not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
or default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Adviser or the Administrator
pursuant to, the Adviser/Administrator Agreements and Instruments except for
such violations or defaults that would not reasonably be expected to result in a
Material Adverse Effect, nor will such action result in any violation of the
provisions of the limited liability company operating agreement of the Adviser
or Administrator, respectively, or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Adviser or the Administrator or any of their assets, properties or operations.

 

(f) Authorization of Agreements.  The execution and delivery of and the
performance by the Adviser or the Administrator, as applicable, of their
obligations under this Agreement, the Alternative Equity Distribution Agreements
and the Company Agreements have been, and the execution and delivery and
performance by the Adviser or the Administrator, as applicable, of their
obligations under any Terms Agreement and any Alternative Terms Agreement will
have been at the time of execution thereof, duly and validly authorized by the
Adviser or the Administrator, as applicable, and this Agreement, the Alternative
Equity Distribution Agreements and the Company Agreements have been, and any
Terms Agreement and any Alternative Terms Agreement will have been at the time
of the execution thereof, duly executed and delivered by the Adviser or the
Administrator, as applicable, and constitute the valid and binding obligations
of the Adviser or the Administrator, as applicable, enforceable against the
Adviser or Administrator, as applicable, in accordance with their terms, except
as rights to indemnity and contribution hereunder may be limited by federal or
state securities laws or principles of public policy and subject to the
qualifications that the enforceability of the Adviser or the Administrator’s
obligations hereunder and thereunder may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or thereafter in effect
relating to creditors’ rights generally and by general principles of equity and
the discretion of the court before which any proceeding therefor may be brought.

 

(g) Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Adviser or the Administrator of their obligations hereunder,
in connection with the offering, issuance or sale of the Shares hereunder or the
consummation of the transactions contemplated by this Agreement, the Alternative
Equity Distribution Agreements, any Terms Agreement, any Alternative Terms
Agreement, any of the Company Agreements, or the Prospectus (including the use
of the proceeds from the sale of the Shares as described in the Prospectus under
the caption “Use of Proceeds”), except such as have been already obtained under
the 1933 Act or the 1940 Act.

 

(h) Description of Adviser and Administrator. The description of the Adviser and
the Administrator contained in the Registration Statement and the Prospectus
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 



11 

 

 

(i) Possession of Licenses and Permits.  The Adviser and the Administrator
possess such Governmental Licenses issued by the appropriate federal, state,
local or foreign regulatory agencies or bodies necessary to conduct the business
now operated by them, except where the failure so to possess would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect; the Adviser and the Administrator are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Adviser nor the
Administrator has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Effect.

 

(j) Stabilization and Manipulation. Neither the Adviser, the Administrator nor
any of their respective partners, officers, affiliates or controlling persons
has taken, directly or indirectly, any action designed, under the Exchange Act,
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale of the Shares in violation of any law,
statute, regulation or rule applicable to the Adviser, the Administrator or any
of their respective partners, officers, affiliates or controlling persons.

 

(k) Employment Status. The Adviser is not aware that (A) any executive, key
employee or significant group of employees of the Company, if any, any of the
Subsidiaries, the Adviser or the Administrator, as applicable, plans to
terminate employment with the Company, any of the Subsidiaries, the Adviser or
the Administrator or (B) any such executive or key employee is subject to any
noncompete, nondisclosure, confidentiality, employment, consulting or similar
agreement that would be violated by the present or proposed business activities
of the Company, the Subsidiaries or the Adviser except where such termination or
violation would not reasonably be expected to have a Material Adverse Effect.

 

(l) Internal Controls.  The Adviser is using its commercially reasonable efforts
to operate a system of internal controls sufficient to provide reasonable
assurance that (A) transactions effectuated by it under the Investment Advisory
Agreement are executed in accordance with its management’s general or specific
authorization; and (B) access to the Company’s assets that are in its possession
or control is permitted only in accordance with its management’s general or
specific authorization.

 

(m) Accounting Controls.  The Administrator is using its commercially reasonable
efforts to operate a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions for which it has bookkeeping
and record keeping responsibility for under the Administration Agreement are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with GAAP and to maintain financial statements in
conformity with GAAP and to maintain accountability for the Company’s assets and
(B) the recorded accountability for such assets is compared with existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

 

Any certificate signed by any officer of the Adviser or Administrator and
delivered to the Manager or counsel for the Manager in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Adviser or Administrator, as applicable, as to matters covered therein, to the
Manager.

 

Section 4. Sale and Delivery of Shares.

 

(a) On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell through the Manager, as sales agent, and the Manager
agrees to use its commercially reasonable efforts to sell, as sales agent for
the Company, the Shares on the following terms.

 

12 

 

 

 

(i) Each time that the Company wishes to issue and sell Shares on any day that
is a trading day for the Nasdaq Global Select Market (the “NASDAQ”) (a “Trading
Day”) (other than a Trading Day on which the NASDAQ is scheduled to close prior
to its regular weekday closing time) pursuant to this Agreement (each, a
“Placement”), it will instruct the Manager by telephone of the parameters in
accordance with which it desires Shares to be sold, which shall at a minimum
include the number of Shares to be offered, the time period during which sales
are requested to be made, the minimum price below which sales may not be made
and any limitation on the number of Shares that may be sold in any one day (a
“Placement Notice”). If the Manager wishes to accept such proposed terms
included in the Placement Notice (which it may decline to do for any reason in
its sole discretion) or, following discussion with the Company, wishes to accept
amended terms, the Manager will, prior to 4:30 p.m. (New York City time) or, if
later, within three hours after receipt of the Placement Notice, on the same
business day (as defined below) on which such Placement Notice is delivered to
the Manager, issue to the Company a notice by email addressed to all of the
authorized representatives of the Company on Schedule C hereto (the “Authorized
Company Representatives”) confirming all of the parameters of the Placement or
setting forth the terms it is willing to accept. Where the terms provided in the
Placement Notice are amended as provided for in the immediately preceding
sentence, such terms will not be binding on the Company or the Manager until the
Company delivers to the Manager an acceptance by email (or other method mutually
agreed to in writing by the parties) of all of the terms of such Placement
Notice, as amended (the “Acceptance”). The Placement Notice (as amended by the
corresponding Acceptance, if applicable) shall be effective upon receipt by any
of the Authorized Company Representatives of the email notice from the Manager
or upon receipt by the Manager of the Company’s Acceptance, as the case may be,
unless and until (i) the entire amount of the Shares covered by the Placement
Notice have been sold, (ii) in accordance with Section 4(a)(ii) hereof, the
Company suspends or terminates the Placement Notice, (iii) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (iv) this Agreement has been terminated under the
provisions of Section 10. Subject to the terms and conditions hereof (including,
without limitation, the accuracy of the representations and warranties of the
Company, the Adviser and the Administrator, the performance by the Company of
its covenants and other obligations contained herein and the satisfaction of
additional conditions specified in Section 6) the Manager shall use its
commercially reasonable efforts, consistent with its normal trading and sales
practices and applicable law and regulations, to offer and sell all of the
Shares designated in the Placement Notice; provided, however, that the Manager
shall have no obligation to offer or sell any Shares, and the Company
acknowledges and agrees that the Manager shall have no such obligation in the
event an offer or sale of the Shares on behalf of the Company may in the
judgment of the Manager constitute the sale of a “block” under Rule 10b-18(a)(5)
under the Exchange Act or a “distribution” within the meaning of Rule 100 of
Regulation M under the Exchange Act or the Manager reasonably believes it may be
deemed an “underwriter” under the 1933 Act in a transaction that is other than
(A) by means of ordinary brokers’ transactions between members of the NASDAQ
that qualify for delivery of a Prospectus to the NASDAQ in accordance with Rule
153 under the 1933 Act or (B) directly on or through an electronic communication
network, a “dark pool” or any similar market venue (the transactions described
in (A) and (B) are hereinafter referred to as “At the Market Offerings”).

 

(ii) Notwithstanding the foregoing, the Company or the Manager may, upon notice
to the other party by telephone (confirmed promptly by electronic mail from such
party), suspend the offering of the Shares pursuant to this Agreement or suspend
or terminate a previously issued Placement Notice; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice.

 

(iii) The Manager hereby covenants and agrees not to make any sales of the
Shares on behalf of the Company, pursuant to this Section 4(a), other than
(A) by means of At the Market Offerings and (B) such other sales of the Shares
on behalf of the Company in its capacity as agent of the Company as shall be
agreed by the Company and the Manager.

 

(iv) The gross sales price of any Shares sold pursuant to this Agreement by the
Manager acting as sales agent of the Company shall be equal to, in the
discretion of the Manager, the market price prevailing at the time of sale for
the Shares sold by the Manager on the NASDAQ or otherwise, at prices related to
prevailing market prices or at negotiated prices (but in no event shall such
gross sales price be less than the minimum price per Share designated by the
Company at which such Shares may be sold). The compensation to the Manager, as
an agent of the Company, for sales of the Shares shall be up to 1.5% of the
gross sales price of the Shares sold pursuant to this Section 4(a). The
foregoing rate of compensation shall not apply when the Manager acts as
principal, in which case the Company may sell Shares to the Manager as principal
at a price agreed upon at the relevant applicable time pursuant to a Terms
Agreement. The remaining proceeds, after further deduction for any transaction
fees, transfer taxes or any similar taxes imposed by any governmental or
self-regulatory organization in connection with such sales, shall constitute the
net proceeds to the Company for such Shares (the “Net Proceeds”).

 



13

 

 

(v) The Manager shall provide written confirmation to the Company as soon as
practicable following the close of trading on the NASDAQ each day in which the
Shares are sold under this Section 4(a) setting forth the aggregate amount of
the Shares sold on such day, the aggregate Net Proceeds to the Company, and the
aggregate compensation payable by the Company to the Manager with respect to
such sales. If requested in the Placement Notice, the Manager shall provide
written confirmation to the Company’s transfer agent (at the address set forth
in the Placement Notice) of the aggregate amount of the Shares sold on such day,
at the time the Company is sent such information.

 

(vi) Settlement for sales of the Shares pursuant to this Section 4(a) will occur
on the second Trading Day following the date on which such sales are made
(provided that, if such second Trading Day is not a business day, then
settlement will occur on the next succeeding Trading Day that is also a business
day), unless another date shall be agreed upon by the Company and the Manager
(each such date, a “Settlement Date”). As used herein, the term “business day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in The City of New York are authorized or required by law, regulation or
executive order to close. On each Settlement Date, the Shares sold through the
Manager for settlement on such date shall be issued and delivered by the Company
to the Manager against payment of the Net Proceeds for the sale of such Shares.
Settlement for all such Shares shall be effected by electronically transferring
the Shares by the Company or its transfer agent to the Manager’s account, or to
the account of the Manager’s designee, at The Depository Trust Company (“DTC”)
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the Company and the Manager,
which in all cases shall be freely tradable, transferable, registered shares
eligible for delivery through DTC, in return for payments in same day funds
delivered to the account designated by the Company. If the Company, or its
transfer agent (if applicable), shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Manager harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Manager any commission to which
it would otherwise be entitled absent such default. The Authorized Company
Representatives, or any designees thereof as notified to the Manager in writing,
shall be the contact persons for the Company for all matters related to the
settlement of the transfer of the Shares through DWAC for purposes of this
Section 4(a)(vi).

 

(vii) At each Time of Sale, Settlement Date and Representation Date (as defined
in Section 5(s) hereof), the Company, the Adviser and the Administrator shall be
deemed to have affirmed their respective representations and warranties
contained in this Agreement. Any obligation of the Manager to use its
commercially reasonable efforts to sell the Shares on behalf of the Company
shall be subject to the continuing accuracy of the representations and
warranties of the Company, the Adviser and the Administrator herein, to the
performance by the Company, the Adviser and the Administrator of their
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

 

(b) (i) If the Company wishes to issue and sell the Shares other than as set
forth in Section 4(a) of this Agreement or as set forth in Section 4(a) of any
Alternative Equity Distribution Agreement, it may elect, in its sole discretion,
to notify the Manager of the proposed terms of such sale. If the Manager, acting
as principal, wishes to accept such proposed terms (which it may decline to do
for any reason in its sole discretion) or, following discussions with the
Company, wishes to accept amended terms, the Manager, the Company and, if
applicable, the Alternative Managers will enter into a Terms Agreement setting
forth the terms of such Placement. In the event of a conflict between the terms
of this Agreement and the terms of any Terms Agreement, the terms of such Terms
Agreement will control. For avoidance of doubt, nothing contained in this
Agreement shall be construed to require the Company to engage the Manager or any
Alternative Managers in connection with the offer and sale of any of the
Company’s securities, including shares of its Common Stock, whether in
connection with an underwritten offering or otherwise.

 

(c) In the event the Company engages the Manager for a sale of Shares that would
constitute the sale of a “block” under Rule 10b-18(a)(5) under the Exchange Act
or a “distribution,” within the meaning of Rule 100 of Regulation M under the
Exchange Act, the Company and the Manager will agree to compensation and
deliverables that are customary for the Manager with respect to such
transactions.

 



14

 

 

(d) (i) Under no circumstances shall the Company cause or request the offer or
sale of any Shares if, after giving effect to the sale of such Shares, the
aggregate gross sales proceeds or the aggregate number of the Shares sold
pursuant to this Agreement and any Alternative Equity Distribution Agreement
would exceed the lesser of (A) the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement (C) the
amount authorized from time to time to be issued and sold under this Agreement
and any Alternative Equity Distribution Agreement by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Manager
in writing, and (D) the amount that would require approval of the stockholders
of the Company under Nasdaq Rule 5635 (or any successor rule). Under no
circumstances shall the Company cause or request the offer or sale of any Shares
(i) at a price lower than the minimum price authorized from time to time by the
Company’s board of directors or a duly authorized committee thereof, and
notified to the Manager in writing and (ii) at a price (net of the Manager’s
commission, discount or other compensation for such sales payable by the Company
pursuant to this Section 4) lower than the Company’s then current net asset
value per share (as calculated pursuant to the 1940 Act), unless the Company has
received the requisite approval from the Company’s stockholders and the board of
directors or a duly authorized committee thereof as required by the 1940 Act,
and notifies the Manager in writing. Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 4(d) on the number and the price of the Shares to be
issued and sold under this Agreement shall be the sole responsibility of the
Company, and the Manager shall have no obligation in connection with such
compliance. The Manager shall have no responsibility for maintaining records
with respect to the Shares available for sale under the Registration Statement.

 

(ii) If any party has reason to believe that the exemptive provisions set forth
in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied with
respect to the Shares, it shall promptly notify the other parties and sales of
the Shares under this Agreement and any Alternative Equity Distribution
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party. Upon the reasonable request of the
Company in writing to the Manager (which such request may be by electronic
mail), the Manager shall promptly calculate and provide in writing to the
Company a report setting forth, for the prior week, the average daily trading
volume (as defined in Rule 100 of Regulation M under the Exchange Act) of the
Common Stock.

 

(e) Each sale of the Shares to or through the Manager or any Alternative
Manager, as applicable, shall be made in accordance with the terms of this
Agreement or, if applicable, a Terms Agreement, or the respective Alternative
Equity Distribution Agreement or, if applicable, an Alternative Terms Agreement,
as applicable. The commitment of the Manager to purchase the Shares pursuant to
any Terms Agreement shall be deemed to have been made on the basis of the
representations and warranties of the Company, the Adviser and the Administrator
herein contained and shall be subject to the terms and conditions herein set
forth. Each Terms Agreement shall specify the number of the Shares to be
purchased by the Manager pursuant thereto, the price to be paid to the Company
for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with the Manager in the reoffering of the Shares,
any provisions relating to the granting of an option to purchase additional
Shares, and the time and date (each such time and date being referred to herein
as a “Time of Delivery”) and place of delivery of and payment for such Shares.
Such Terms Agreement shall also specify any requirements for opinions of
counsel, accountants’ letters and officers’ certificates pursuant to Section 6
hereof and any other information or documents required by the Manager.

 

(f) Subject to such further limitations on offers and sales of Shares or
delivery of instructions to offer and sell Shares as are set forth herein, or in
any Alternative Equity Distribution Agreement, and as may be mutually agreed
upon by the Company and the Manager or any Alternative Manager, as applicable,
offers and sales of Shares pursuant to this Agreement or any Alternative Equity
Distribution Agreement, as applicable, shall not be requested by the Company and
need not be made by the Manager or any Alternative Manager, as applicable, at
any time when or during any period in which (i) the Company is or could be
deemed to be in possession of material non-public information, or (ii) without
the prior written consent of the Manager or any Alternative Manager, as
applicable, at any time during the period commencing on the 5th business day
prior to the time the Company issues a press release containing, or otherwise
publicly announces, its earnings, revenues or other operating results for a
fiscal period or periods (each, an “Earnings Announcement”) through and
including (A) if the Company incorporates by reference into the Registration
Statement its periodic reports filed with the Commission, the time that is 24
hours after the time that the Company files a quarterly report on Form 10-Q or
an annual report on Form 10-K that includes consolidated financial statements as
of and for the same fiscal period or periods, as the case may be, covered by
such Earnings Announcement, or (B) if the Company does not incorporate by
reference into the Registration Statement its periodic reports filed with the
Commission, the date on which the Company files with the Commission a Prospectus
Supplement under Rule 497 relating to the Shares that includes (x) updated
unaudited financial information as of the end of the Company’s most recent
quarterly period or (y) updated audited financial information as of the end of
the Company’s most recent fiscal year, as applicable.

 



15

 

 

(g) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager or any Alternative Manager will be successful in selling the Shares,
(B) neither the Manager nor any Alternative Manager will incur any liability or
obligation to the Company or any other person or entity if such Manager does not
sell Shares for any reason other than a failure by the Manager or any
Alternative Manager to use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable law and regulations to
sell such Shares in accordance with the terms of this Agreement or any
Alternative Equity Distribution Agreement, as applicable, and (C) neither the
Manager nor any Alternative Manager shall be under any obligation to purchase
Shares on a principal basis pursuant to this Agreement or any Alternative Equity
Distribution Agreement, as applicable, except as otherwise specifically agreed
in writing by the Manager and the Company or any Alternative Manager and the
Company, as applicable. For purposes of clarification, the Manager shall only be
deemed to be acting as a sales agent under this Agreement during the period
beginning with the delivery of a Placement Notice from the Company to the
Manager and ending upon the suspension or termination of such Placement Notice
or the completion of the sale of Shares in accordance with such Placement
Notice.

 

(h) The Company agrees that, during the term of this Agreement, any offer to
sell, any solicitation of an offer to buy, or any sales of Shares or sales of
Common Stock pursuant to any At the Market Offering (as defined herein and
within the meaning of Rule 415(a)(4) under the 1933 Act) shall only be effected
by or through the Manager or an Alternative Manager, but in no event may more
than one Distribution Manager be selling Shares under the Distribution
Agreements on any single given day, and the Company shall in no event request
that more than one Distribution Manager sell Shares on the same day.
Notwithstanding the foregoing or anything else herein to the contrary, nothing
contained in this Agreement shall be construed to limit the Company’s ability to
engage additional Distribution Managers subsequent to the date hereof. The
Company will notify the Manager and the Alternative Managers in the event that
it engages one or more additional Distribution Managers subsequent to the date
hereof and Schedule A hereto shall be deemed to incorporate by reference the
names of each of the Distribution Managers (other than the Manager) listed on
Schedule A of the Distribution Agreements subsequently entered into by the
Company and such additional Distribution Managers.

 

Section 5. Covenants of the Company. The Company agrees with the Manager:

 

(a) The Company, subject to Section 5(b), will comply with the requirements of
Rule 415, Rule 430B or Rule 430C, as applicable, and Rule 497 or Rule 424, as
applicable, in connection with the sale of the Shares, and will notify the
Manager immediately, and confirm the notice in writing, (i) when, during any
period that a prospectus relating to the Shares is required to be delivered
under the 1933 Act (whether physically, deemed to be delivered pursuant to Rule
153 or any similar rule), any post-effective amendment to the Registration
Statement shall become effective, or any supplement to the Prospectus or any
amended Prospectus shall have been filed, (ii) of the receipt of any comments
from the Commission relating to the Registration Statement, (iii) of any request
by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus, including any document incorporated
by reference therein, or for additional information, and (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
prospectus or of any proceeding under Section 8A of the 1933 Act, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes. The Company will promptly effect the filings necessary pursuant
to Rule 497 or Rule 424, as applicable, and will take such steps as it deems
necessary to ascertain promptly whether the form of prospectus transmitted for
filing under Rule 497 or Rule 424, as applicable, was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus. During any period that a prospectus relating to the Shares is
required to be delivered under the 1933 Act (whether physically, deemed to be
delivered pursuant to Rule 153 or any similar rule), the Company will use its
reasonable efforts to prevent the issuance of any stop order and, if any stop
order is issued, to obtain the lifting thereof at the earliest possible moment.

 



16

 

 

(b) The Company shall notify the Manager promptly of the time on or after the
date of this Agreement when any amendment to the Registration Statement has been
filed or becomes effective or when the Basic Prospectus or the Prospectus or any
supplement to any of the foregoing has been filed; and the Company shall cause
the Basic Prospectus, the Prospectus Supplement and the Prospectus and each
amendment or supplement to the Basic Prospectus, the Prospectus Supplement or
the Prospectus to be filed with the Commission as required pursuant to Rule 497
or Rule 424 under the 1933 Act, as applicable, within the time period
prescribed.

 

(c) Upon the Manager’s written request, the Company will deliver to the Manager,
without charge, conformed copies of the Registration Statement as originally
filed, and of each amendment thereto (including exhibits filed therewith or
incorporated by reference therein and documents incorporated or deemed to be
incorporated by reference therein) and conformed copies of all consents and
certificates of experts, and, upon the Manager’s request, will also deliver to
the Manager, without charge, a conformed copy of the Registration Statement as
originally filed and of each amendment thereto (without exhibits). The copies of
the Registration Statement and each amendment thereto furnished to the Manager
will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T, or as filed with the Commission in paper form as permitted by Regulation
S-T.

 

(d) The Company shall make available to the Manager, as soon as practicable
after this Agreement becomes effective, and thereafter from time to time shall
furnish to the Manager, as many copies of the Prospectus (or of the Prospectus
as amended or supplemented if the Company shall have made any amendments or
supplements thereto after the effective date of the Registration Statement) as
the Manager may reasonably request for the purposes contemplated by the 1933
Act; in case the Manager is required to deliver (whether physically, deemed to
be delivered pursuant to Rule 153 or any similar rule), in connection with the
sale of the Shares, a prospectus after the nine-month period referred to in
Section 10(a)(3) of the 1933 Act, or after the time a post-effective amendment
to the Registration Statement is required pursuant to Item 512(a) of Regulation
S-K under the 1933 Act, the Company will prepare, at its expense, such amendment
or amendments to the Registration Statement and the Prospectus as may be
necessary to permit compliance with the requirements of Section 10(a)(3) of the
1933 Act or Item 512(a) of Regulation S-K under the 1933 Act, as the case may
be.

 

(e) The Company will use its commercially reasonable efforts to comply with the
1933 Act so as to permit the distribution of the Shares as contemplated in this
Agreement and in the Prospectus. If at any time when a prospectus is required by
the 1933 Act to be delivered in connection with sales of the Shares, any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for the Manager or for the Company, to amend the
Registration Statement or amend or supplement the Prospectus in order that the
Prospectus will not include any untrue statements of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if it shall be necessary, in the opinion of such
counsel, at any such time to amend the Registration Statement or amend or
supplement the Prospectus, including, without limitation, the filing of any
document incorporated by reference therein, in order to comply with the
requirements of the 1933 Act or the Exchange Act, the Company will promptly
prepare and file with the Commission, subject to Section 5(b), such amendment or
supplement as may be necessary to correct such statement or omission or to make
the Registration Statement or the Prospectus, or any document incorporated by
reference therein, comply with such requirements, and use its reasonable efforts
to cause any amendment to the Registration Statement to be declared effective by
the Commission as soon as possible. The Company will furnish to the Manager such
number of copies of such amendment or supplement as the Manager may reasonably
request.

 



17

 

 

(f) The Company will use its commercially reasonable efforts, in cooperation
with the Manager, to qualify the Shares for offering and sale under the
applicable securities laws of such states and other jurisdictions (domestic or
foreign) as the Manager may designate and to maintain such qualifications in
effect for as long as the Manager reasonably requests; provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.

 

(g) The Company will timely file such reports pursuant to the Exchange Act as
are necessary in order to make generally available to its securityholders as
soon as reasonably practicable an earnings statement for the purposes of, and to
provide the benefits contemplated by, the last paragraph of Section 11(a) of the
1933 Act

 

(h) The Company will use the Net Proceeds received by it from the sale of the
Shares in the manner specified in the Prospectus under “Use of Proceeds”.

 

(i) The Company will use its commercially reasonable efforts to effect and
maintain the listing of the Common Stock on the NASDAQ.

 

(j) At any time during the pendency of a Placement Notice, the Company shall
not, and will not publicly disclose the intention to, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option to sell or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock (including without limitation, any options,
warrants or other rights to purchase Common Stock) or file any registration
statement under the 1933 Act with respect to any of the foregoing, or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, in each case without giving the Manager at
least two Trading Days’ prior written notice specifying the nature of the
proposed sale and the date of such proposed sale. The foregoing sentence shall
not apply to (i) the Shares to be offered and sold to the Manager or any
Alternative Manager pursuant to this Agreement or any Terms Agreement,
Alternative Equity Distribution Agreement or Alternative Terms Agreement, as
applicable, (ii) the issuance of any shares of Common Stock issued by the
Company upon the exercise of an option or warrant or the conversion of a
security referred to in the Prospectus, (iii) any shares of Common Stock issued
or options to purchase shares of Common Stock granted pursuant to existing
dividend reinvestment plans or employee benefit plans of the Company referred to
in the Prospectus, and any registration related thereto, (iv) any shares of
Common Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan, and any registration related thereto, (v) any shares of
Common Stock issued to directors in lieu of directors’ fees, and any
registration related thereto or (vi) the issuance by the Company of any shares
of Common Stock as consideration for any strategic acquisitions. In the event
that notice of a proposed sale is provided by the Company pursuant to this
subsection (j), the Manager will suspend activity under this Agreement for such
period of time as requested by the Company or as may be deemed appropriate by
the Manager.

 

(k) The Company, during the term of this Agreement, will use its commercially
reasonable efforts to maintain its status as a business development company;
provided, however, the Company may cease to be, or withdraw its election as, a
business development company, with the approval of the board of directors and a
vote of stockholders as required by Section 58 of the 1940 Act or any successor
provision.

 



18

 

 

(l) During the term of this Agreement, the Company will use its commercially
reasonable efforts to qualify and elect to be treated as a regulated investment
company under Subchapter M of the Internal Revenue Code of 1986, as amended (the
“Code”), and to maintain such qualification and election in effect for each full
fiscal year during which it is a business development company under the 1940
Act.

 

(m) The Company will use its commercially reasonable efforts to maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) material information relating to the Company and the assets
managed by the Adviser is promptly made known to the officers responsible for
establishing and maintaining the system of internal accounting controls; and (B)
any significant deficiencies or weaknesses in the design or operation of
internal accounting controls which could adversely affect the Company’s ability
to record, process, summarize and report financial data, and any fraud whether
or not material that involves management or other employees who have a
significant role in internal controls, are adequately and promptly disclosed to
the Company’s independent auditors and the audit committee of the Company’s
board of directors.

 

(n) If, at the time the Registration Statement can no longer be used by the
Company in accordance with the rules and regulations of the Commission, this
Agreement is still in effect or any Shares purchased by the Manager as principal
remain unsold, the Company will promptly file a new registration statement
relating to the Shares on a proper form (including, if it is eligible to do so,
an automatic shelf registration statement) in form and substance satisfactory to
the Manager.  The Company will take all other action necessary or appropriate to
permit the offering and sale of the Shares to continue as contemplated in the
expired Registration Statement.  References herein to the “Registration
Statement” shall include such new shelf registration statement or such new
automatic shelf registration statement, as the case may be.

 

(o) The Company shall pay all expenses incident to the performance of its
obligations under this Agreement, whether or not the transactions contemplated
hereby are consummated or this Agreement is terminated, including (i) the
preparation and filing of the Registration Statement, the Basic Prospectus, the
Prospectus Supplement, the Prospectus and any amendments or supplements thereto,
and the printing and furnishing of copies of each thereof to the Manager
(including costs of mailing and shipment), (ii) the printing and delivery to the
Manager of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Shares, (iii) the issuance and delivery of the Shares through or to the Manager,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Shares through or to the
Manager, (iv) the fees and disbursements of the Company’s, the Adviser’s and the
Administrator’s counsel, accountants and other advisors, (v) the qualification
of the Shares under securities laws in accordance with the provisions of
Section 5(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Manager in connection therewith and in
connection with the preparation of Blue Sky Surveys and any supplement thereto,
(vi) the printing and delivery to the Manager of copies of the Prospectus and
any amendments or supplements thereto, (vii) the preparation, printing and
delivery to the Manager of copies of the Blue Sky Survey and any supplement
thereto, (viii) the fees and expenses of any transfer agent or registrar for the
Shares, (ix) the filing fees incident to, and the reasonable fees and
disbursements of counsel to the Manager in connection with, the review by the
Financial Industry Regulatory Authority (“FINRA”) of the terms of the sale of
the Shares, and (x) the fees and expenses incurred in connection with the
listing of the Shares on the NASDAQ. Except as set forth herein, the Manager
will pay all of its other out-of-pocket costs and expenses incurred in
connection with entering into this Agreement and the transactions contemplated
by this Agreement, including, without limitation, travel and similar expenses,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated.

 

(p) The Company shall not, at any time at or after the execution of this
Agreement, offer or sell any Shares by means of any “prospectus” (within the
meaning of the 1933 Act), or use any “prospectus” (within the meaning of the
1933 Act) in connection with the offer or sale of the Shares, in each case other
than the Prospectus and the Additional Disclosure Items.

 



19

 

 

(q) Neither the Company nor any affiliate of the Company will take, directly or
indirectly, any action designed, or which will constitute, or has constituted,
or might reasonably be expected to cause or result in (i) the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) a violation of Regulation M. The Company shall
notify the Manager of any violation of Regulation M by the Company, any of its
affiliates or any of their respective officers or directors promptly after the
Company has received notice or obtained knowledge of any such violation.

 

(r) The Company shall advise the Manager promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
materially alter or affect any opinion, certificate, letter and other document
provided to the Manager pursuant to Section 6 herein.

 

(s) Upon commencement of the offering of the Shares under this Agreement (and
upon the recommencement of the offering of the Shares under this Agreement
following the termination of a Suspension Period (as defined below)), and each
time that (i) the Registration Statement or the Prospectus shall be amended or
supplemented (other than (A) by an amendment or supplement that is filed solely
to report sales of the Shares pursuant to this Agreement or any Alternative
Equity Distribution Agreement or an amendment solely to add exhibits to the
Registration Statement, (B) in connection with the filing of any Current Reports
on Form 8-K (other than any Current Reports on Form 8-K which contain capsule
financial information, financial statements, supporting schedules or other
financial data) or the incorporation of other documents by reference into the
Registration Statement or Prospectus except as set forth in clauses (ii) and
(iii) below, or (C) by a prospectus supplement relating solely to the offering
of other securities, including, without limitation, other shares of Common Stock
and any debt securities of the Company), (ii) the Company files an annual report
on Form 10-K under the Exchange Act, or an amendment thereto, (iii) the Company
files a quarterly report on Form 10-Q under the Exchange Act, (iv) the Shares
are delivered to the Manager pursuant to a Terms Agreement, or (v) the Manager
may reasonably request (the date of commencement of the offering of the Shares
under this Agreement, the date of commencement of the offering of the Shares
under this Agreement following the termination of a Suspension Period and each
date referred to in subclauses (i) through (v) above, each a “Representation
Date”), the Company shall furnish or cause to be furnished to the Manager
forthwith certificates signed by the chief executive officer or president (or
with respect to the Adviser or Administrator, an authorized officer) and of the
chief financial or chief accounting officer of each of the Company, the Adviser
and the Administrator of the Company, as the case may be, dated and delivered as
of the Representation Date, in form satisfactory to the Manager to the effect
that the statements contained in the certificate referred to in Section 6(c) of
this Agreement which was last furnished to the Manager are true and correct as
of such Representation Date as though made at and as of such date (except that
such certificates shall state that such statements shall be deemed to relate to
the Registration Statement and the Prospectus, in each case as amended and
supplemented to such date) or, in lieu of such certificates, certificates of the
same tenor as the certificates referred to in said Section 6(c), modified as
necessary to relate to the Registration Statement and the Prospectus, in each
case as amended and supplemented to the time of delivery of such certificate;
provided that the obligations under this subsection (s) shall be deferred when
no Placement Notice is pending for any Distribution Manager or for any period
that the Company has suspended the offering of Shares pursuant to
Section 4(a)(ii) hereof (each, a “Suspension Period”) and shall recommence upon
the termination of such Suspension Period and/or the Company’s submission of a
Placement Notice to any Distribution Manager (in which case the Company shall be
required to deliver the required deliverable to the Manager at such time if it
was not delivered at the last Representation Date).

 

(t) At or promptly after each Representation Date, the Company shall furnish or
cause to be furnished forthwith to the Manager written opinions of Kirkland &
Ellis LLP, counsel to the Company (“Company Counsel”), and Eversheds Sutherland
(US) LLP, special regulatory counsel for the Company (“Regulatory Counsel”),
dated and delivered as of such Representation Date, in form and substance
reasonably satisfactory to the Manager, of the same tenor as the opinions
referred to in Section 6(d) of this Agreement, but modified as necessary to
relate to the Registration Statement and the Prospectus, in each case as amended
and supplemented to the time of delivery of such opinions; provided that the
obligation of the Company under this subsection (t) shall be deferred when no
Placement Notice is pending for any Distribution Manager or for any Suspension
Period and shall recommence upon the termination of such Suspension Period
and/or the Company’s submission of a Placement Notice to any Distribution
Manager (in which case the Company shall be required to deliver the required
deliverable to the Manager at such time if it was not delivered at the last
Representation Date).

 



20

 

 

(u) At or promptly after each Representation Date, the Company shall furnish or
cause to be furnished forthwith to the Manager a written opinion of Venable LLP,
Maryland counsel to the Company (“Maryland Counsel”), dated and delivered as of
such Representation Date, in form and substance reasonably satisfactory to the
Manager, of the same tenor as the opinion referred to in Section 6(e) of this
Agreement, but modified as necessary to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
opinion; provided that the obligation of the Company under this subsection
(u) shall be deferred when no Placement Notice is pending for any Distribution
Manager or for any Suspension Period and shall recommence upon the termination
of such Suspension Period and/or the Company’s submission of a Placement Notice
to any Distribution Manager (in which case the Company shall be required to
deliver the required deliverable to the Manager at such time if it was not
delivered at the last Representation Date).

 

(v) At or promptly after each Representation Date, the Company shall furnish or
cause to be furnished to the Manager forthwith certificates of the Secretary or
Assistant Secretary of the Company, the Adviser and the Administrator, dated and
delivered as of such Representation Date, in form and substance reasonably
satisfactory to the Manager, of the same tenor as the certificate referred to in
Section 6(f) of this Agreement but modified to relate to the Registration
Statement and the Prospectus, in each case as amended and supplemented to the
date of such certificates; provided that the obligations under this subsection
(v) shall be deferred when no Placement Notice is pending for any Distribution
Manager or for any Suspension Period and shall recommence upon the termination
of such Suspension Period and/or the Company’s submission of a Placement Notice
to any Distribution Manager (in which case the Company shall be required to
deliver the required deliverable to the Manager at such time if it was not
delivered at the last Representation Date).

 

(w) At or promptly after each Representation Date, Freshfields Bruckhaus
Deringer US LLP, counsel to the Distribution Managers, shall deliver a written
opinion, dated and delivered as of such Representation Date, in form and
substance reasonably satisfactory to the Manager; provided that the obligation
under this subsection (w) shall be deferred when no Placement Notice is pending
for any Distribution Manager or for any Suspension Period and shall recommence
upon the termination of such Suspension Period and/or the Company’s submission
of a Placement Notice to any Distribution Manager (in which case the Company
shall be required to deliver the required deliverable to the Manager at such
time if it was not delivered at the last Representation Date).

 

(x) At or promptly after each Representation Date, the Company shall cause the
independent registered public accountants of the Company, or other independent
accountants satisfactory to the Manager, forthwith to furnish the Manager a
letter, dated and delivered as of or promptly after such Representation Date, in
form and substance reasonably satisfactory to the Manager, of the same tenor as
the letter referred to in Section 6(h) of this Agreement but modified to relate
to the Registration Statement and the Prospectus as amended and supplemented to
the date of such letter; provided that the obligation of the Company under this
subsection (x) shall be deferred when no Placement Notice is pending for any
Distribution Manager or for any Suspension Period and shall recommence upon the
termination of such Suspension Period and/or the Company’s submission of a
Placement Notice to any Distribution Manager (in which case the Company shall be
required to deliver the required deliverable to the Manager at such time if it
was not delivered at the last Representation Date).

 

(y) At or promptly after each Representation Date, the Company shall furnish to
the Manager forthwith a certificate of the chief financial officer of the
Company, dated as of or promptly after such Representation Date, in form and
substance reasonably satisfactory to the Manager, of the same tenor as the
certificate referred to in Section 6(i) of this Agreement but modified to relate
to the Registration Statement and the Prospectus as amended and supplemented to
the date of such certificate; provided that the obligation of the Company under
this subsection (y) shall be deferred when no Placement Notice is pending for
any Distribution Manager or for any Suspension Period and shall recommence upon
the termination of such Suspension Period and/or the Company’s submission of a
Placement Notice to any Distribution Manager (in which case the Company shall be
required to deliver the required deliverable to the Manager at such time if it
was not delivered at the last Representation Date).

 



21

 

 

(z) In connection with each Representation Date, the Company shall conduct a due
diligence session, in form and substance reasonably satisfactory to the Manager,
which shall include representatives of the management and the independent
registered public accountants of the Company; provided that the obligation of
the Company under this subsection (z) shall be deferred when no Placement Notice
is pending or for any Suspension Period and shall recommence upon the
termination of such Suspension Period and/or the Company’s submission of a
Placement Notice to any Distribution Manager (in which case the Company shall be
required to conduct a due diligence session at such time if it was not conducted
at the last Representation Date). For the avoidance of doubt, all Distribution
Managers shall be invited by the Company to participate in any due diligence
session conducted pursuant to this Section 5(z). The Company shall cooperate
with any reasonable due diligence review conducted by the Manager (or its
counsel or other representatives) from time to time (on a Representation Date or
otherwise) in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and making available
documents and senior corporate officers, as the Manager may reasonably request;
provided, however, that the Company shall be required to make available
documents and senior corporate officers only (i) at the Company’s or Company
counsel’s principal offices and (ii) during the Company’s ordinary business
hours.

 

(aa) The Company consents to the Manager trading in the Common Stock for the
Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement.

 

(bb) If to the knowledge of the Company, any condition set forth in Section 6(a)
shall not have been satisfied, or any of the representations and warranties of
the Company, the Adviser and the Administrator contained in this Agreement shall
not be true and correct, on the applicable Settlement Date or Time of Delivery,
as the case may be, the Company shall offer to any person who has agreed to
purchase the Shares from the Company as the result of an offer to purchase
solicited by the Manager the right to refuse to purchase and pay for such
Shares.

 

(cc) The Company agrees that on such dates as the 1933 Act shall require, the
Company will file a prospectus supplement with the Commission pursuant to Rule
497 or Rule 424 under the 1933 Act, as applicable, or otherwise include in a
filed annual report on Form 10-K or quarterly report on Form 10-Q, which is
incorporated by reference into the Registration Statement, which prospectus
supplement, Form 10-K or Form 10-Q, as applicable, will set forth the number of
the Shares sold through or to the Manager under this Agreement, the Net Proceeds
to the Company and the compensation paid by the Company with respect to sales of
the Shares pursuant to this Agreement during the relevant quarter.

 

(dd) The Company agrees to ensure that prior to instructing the Manager to sell
Shares the Company shall have obtained all necessary corporate authority for the
offer and sale of such Shares.

 

(ee) Concurrently with the delivery of each Placement Notice, the Company shall
deliver to the Manager a then current list of “controlled” companies (as defined
in Section 2(a)(9) of the 1940 Act) of the Company.

 

(ff) Each acceptance by the Company of an offer to purchase the Shares
hereunder, and each execution and delivery by the Company of a Terms Agreement,
shall be deemed to be an affirmation to the Manager that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance or of such Terms Agreement as
though made at and as of such date, and an undertaking that such representations
and warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance or as of the Time of Delivery relating to such sale,
as the case may be, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).

 



22

 

 

Section 6. Conditions of Manager’s Obligations. The obligations of the Manager
hereunder are subject to (i) the accuracy of the representations and warranties
on the part of the Company, the Adviser and the Administrator on the date
hereof, any applicable Representation Date, as of each Time of Sale and as of
each Settlement Date and Time of Delivery, (ii) the performance by the Company,
the Adviser and the Administrator of their obligations hereunder and (iii) to
the following additional conditions precedent.

 

(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued under the 1933 Act or proceedings therefor or pursuant to
Section 8A of the 1933 Act initiated or threatened by the Commission, and any
request on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of counsel to the Manager. All
filings related to the offering of the Shares with the Commission required by
Rule 497 or 424 under the 1933 Act, as applicable, shall have been made within
the applicable time period prescribed for such filing under the 1933 Act.

 

(b) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Basic Prospectus and the Prospectus, no material and
adverse change, financial or otherwise (other than as referred to in the
Registration Statement and Prospectus), in the business, condition or prospects
of the Company, the Adviser or the Administrator, shall occur or become known
and no transaction which is material and adverse to the Company, the Adviser or
the Administrator (other than as referred to in the Registration Statement and
Prospectus), shall have been entered into by the Company, the Adviser or the
Administrator.

 

(c) Each of the Company, the Adviser and the Administrator shall deliver to the
Manager, at such times specified in Section 5(s) of this Agreement, a
certificate signed by the chief executive officer or president (or with respect
to the Adviser and the Administrator, an authorized officer) and the chief
financial or chief accounting officer of each of the Company, the Adviser and
the Administrator of the Company, as the case may be, to the effect that (i) the
representations and warranties of the Company, the Adviser or the Administrator,
as the case may be, as set forth in this Agreement are true and correct as of
the Representation Date, (ii) the Company, the Adviser or the Administrator, as
the case may be, has performed such of its obligations under this Agreement as
are to be performed at or before such Representation Date, and (iii) the
conditions set forth in paragraphs (a) and (b) of Section 6 have been met. Each
certificate shall also state that the Shares have been duly and validly
authorized by the Company, that all corporate action required to be taken for
the issuance and sale of the Shares has been validly and sufficiently taken, and
that the Company’s board of directors or any other body with authority has not
revoked, rescinded or otherwise modified or withdrawn such authorization or
corporate action.

 

(d) The Company shall furnish to the Manager, at such times specified in Section
5(t) of this Agreement, opinions of Company Counsel and Regulatory Counsel,
addressed to the Manager, and dated as of such date, and in form and substance
reasonably satisfactory to the Manager, in substantially the form set forth in
Exhibit A-1 and Exhibit A-2 hereto or as otherwise satisfactory to the Manager.

 

(e) The Company shall furnish to the Manager, at such times specified in Section
5(u) of this Agreement, an opinion of Maryland Counsel, addressed to the
Manager, and dated as of such date, and in form and substance reasonably
satisfactory to the Manager, in substantially the form set forth in Exhibit B
hereto or as otherwise satisfactory to the Manager.

 



23

 

 

(f) The Manager shall have received, at such times specified in Section 5(v) of
this Agreement, a certificate of the Secretary or Assistant Secretary of the
Company, the Adviser and the Administrator, dated as of such date, and in form
and substance reasonably satisfactory to the Manager.

 

(g) The Manager shall have received, at such times specified in Section 5(w) of
this Agreement, the favorable opinion of Freshfields Bruckhaus Deringer US LLP,
counsel to the Distribution Managers, dated as of such date, and in form and
substance reasonably satisfactory to the Manager.

 

(h) At such times specified in Section 5(x) of this Agreement, the Manager shall
have received from the accountants of the Company letters dated the date of
delivery thereof and addressed to the Manager in form and substance reasonably
satisfactory to the Manager.

 

(i) The Company shall furnish to the Manager, at such times specified in Section
5(y) of this Agreement, a certificate of the chief financial or chief accounting
officer of the Company with respect to certain financial matters, dated the date
of delivery thereof and addressed to the Manager in form and substance
reasonably satisfactory to the Manager.

 

(j) At such times specified in Section 5(z) of this Agreement and on such other
dates as reasonably requested by the Manager, the Company shall have conducted
due diligence sessions, in form and substance reasonably satisfactory to the
Manager, which shall include the participation of representatives of the
management of the Company and the independent registered public accountants of
the Company, and the Company shall use commercially reasonable efforts to
provide Freshfields Bruckhaus Deringer US LLP access to customary due diligence
materials.

 

(k) The Shares shall have been approved for listing on the NASDAQ, subject only
to notice of issuance at or prior to the Settlement Date or the Time of
Delivery, as the case may be.

 

(l) FINRA shall have issued a customary no objections letter with respect to the
Registration Statement and the Prospectus.

 

(m) The Common Stock shall be an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.

 

Section 7. Indemnification.

 

(a) (1) Indemnification of the Manager by the Company. The Company agrees to
indemnify and hold harmless the Manager, its affiliates, as such term is defined
in Rule 501(b) under the 1933 Act (each, an “Affiliate”), its directors,
officers, selling agents and each person, if any, who controls any Manager
within the meaning of Section 15 of the 1933 Act or Section 20 of the Exchange
Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact included in the Prospectus (or any amendment or supplement
thereto) or any Additional Disclosure Item (when taken together with the
Prospectus), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 



24

 

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company;

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Manager), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Manager expressly for use in the Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto.

 

(2) Indemnification of the Manager by the Adviser and the Administrator. Each of
the Adviser and the Administrator agree, jointly and severally, to indemnify and
hold harmless the Manager, its Affiliates, its directors, officers, selling
agents and each person, if any, who controls any Manager within the meaning of
Section 15 of the 1933 Act or Section 20 of the Exchange Act as follows:

 

(i)   against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact included in any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading to the
extent the loss, liability, claim, damage and expense relates to information
concerning the Adviser or the Administrator;

 

(ii)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission related to the Adviser or the Administrator or any
such alleged untrue statement or omission related to the Adviser or the
Administrator; provided that (subject to Section 7(d) below) any such settlement
is effected with the written consent of the Company;

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Manager), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission related to the Adviser or the Administrator, or any such alleged untrue
statement or omission related to the Adviser or the Administrator, to the extent
that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Manager expressly for use in the Registration Statement (or any amendment
thereto), or the Prospectus (or any amendment or supplement thereto).

 



25

 

 

(b) Indemnification of Company, Directors, Officers, Adviser and Administrator.
The Manager agrees to indemnify and hold harmless each of the Company, the
Adviser, the Administrator, each of their directors and officers, and each
person, if any, who controls the Company, the Adviser or the Administrator
within the meaning of Section 15 of the 1933 Act or Section 20 of the Exchange
Act, against any and all loss, liability, claim, damage and expense described in
the indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendment thereto) or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by the Manager
expressly for use in the Registration Statement (or any amendment thereto), or
the Prospectus (or any amendment or supplement thereto), which information is
set forth in the second paragraph of Section 2(a).

 

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder (an “Action”), but failure to so notify an indemnifying party shall
not relieve such indemnifying party from any liability hereunder to the extent
it is not materially prejudiced as a result thereof and in any event shall not
relieve it from any liability which it may have otherwise than on account of
this indemnity agreement. In the case of parties indemnified pursuant to Section
7(a) above, counsel to the indemnified parties shall be selected by the Manager,
and, in the case of parties indemnified pursuant to Section 7(b) above, counsel
to the indemnified parties shall be selected by the Company. An indemnifying
party may participate at its own expense in the defense of any such Action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one Action or
separate but similar or related Actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or Section
8 hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party. Notwithstanding anything to the contrary
herein, neither the assumption of the defense of any such Action nor the payment
of any fees or expenses related thereto shall be deemed to be an admission by
the indemnifying party that it has an obligation to indemnify any person
pursuant to this Agreement.

 

(d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(1)(ii) or 7(a)(2)(ii) effected without its written consent if (i)
such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

(e) Acknowledgement by the Company, the Adviser and the Administrator. The
Company, the Adviser and the Administrator also acknowledge and agree that (i)
the purchase and sale of any Shares pursuant to this Agreement, including any
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the Manager of such Shares, on the other hand,
(ii) in connection with the offering of the Shares and the process leading to
such transaction the Manager will act solely as a sales agent of the Company
(unless provided otherwise pursuant to a Terms Agreement), (iii) the Manager
will not assume an advisory or fiduciary responsibility in favor of the Company
with respect to the offering of the Shares contemplated hereby or the process
leading thereto (irrespective of whether the Manager has advised or is currently
advising the Company on other matters) and the Manager will not have any
obligation to the Company with respect to the offering except the obligations
expressly set forth herein, (iv) the Manager and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, and (v) the Manager has not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to the offering of the
Shares and the Company has consulted and will consult its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 



26

 

 

Section 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, the
Adviser and the Administrator on the one hand and the Manager on the other hand
from the offering of the Shares pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, the Adviser
and the Administrator on the one hand and of the Manager on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company, the Adviser and the Administrator
on the one hand and the Manager on the other hand in connection with the
offering of the Shares pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Shares pursuant to this Agreement (before deducting expenses) received by the
Company and the total compensation received by the Manager pursuant to the
Distribution Agreements and any Terms Agreement or Alternative Terms Agreement,
in each case as determined as of the date of such Action referred to in Section
7(a) or (b), as applicable which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

 

The relative fault of the Company, the Adviser and the Administrator on the one
hand and the Manager on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, the Adviser and the Administrator or by
the Manager and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company, the Adviser, the Administrator and the Manager agree that it would
not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Distribution Managers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 8. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this Section
8 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, the Manager shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares sold by it under this Agreement exceeds the amount of
any damages which such Manager has otherwise been required to pay by reason of
any such untrue or alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls the Manager
within the meaning of Section 15 of the 1933 Act or Section 20 of the Exchange
Act and the Manager’s Affiliates, directors, officers, and selling agents shall
have the same rights to contribution as such Manager, and each director of the
Company, each officer of the Company, and each person, if any, who controls the
Company, Adviser or Administrator within the meaning of Section 15 of the 1933
Act or Section 20 of the Exchange Act shall have the same rights to contribution
as the Company, Adviser or Administrator, as the case may be.

 

Notwithstanding any other provision of Section 7 and this Section 8, no party
shall be entitled to indemnification or contribution under this Agreement in
violation of Section 17(i) of the 1940 Act.

 



27

 

 

Section 9. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company, the Adviser and the Administrator
submitted pursuant hereto, shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of the Manager or its
Affiliates or selling agents, any person controlling the Manager, its officers
or directors or any person controlling the Company and (ii) delivery of and
payment for the Shares.

 

Section 10. Termination.

 

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) if any of the Shares have been sold through the Manager
for the Company, then Section 5(bb) shall remain in full force and effect,
(ii) with respect to any pending sale, through the Manager for the Company, the
obligations of the Company, the Adviser and the Administrator, including in
respect of compensation of the Manager, shall remain in full force and effect
notwithstanding the termination and (iii) the provisions of Sections 5(o), 7, 8,
9, 10, 11, 12, 13, 14 and 15 of this Agreement shall remain in full force and
effect notwithstanding such termination.

 

(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5(o), 7, 8, 9, 10, 11, 12, 13, 14
and 15 of this Agreement shall remain in full force and effect notwithstanding
such termination.

 

(c) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 10(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that the provisions of Sections 5(o), 7, 8, 9, 10,
11, 12, 13, 14 and 15 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 4(a)(vi) of
this Agreement.

 



28

 

 

 

Section 11. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, you and the Company (and each employee, representative or
other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided relating to such tax treatment and tax
structure.

 

Section 12. Notices. Except as otherwise herein provided, all statements,
requests, notices and agreements under this Agreement shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Manager shall be directed to Capital
One Securities, Inc., 201 St. Charles Avenue, Suite 1830, New Orleans, Louisiana
70170 with a copy to Freshfields Bruckhaus Deringer US LLP, 601 Lexington
Avenue, New York, NY 10022, attention: Valerie Ford Jacob and Michael Levitt.
Notices to the Company, the Adviser and Administrator shall be directed to them
at 245 Park Avenue 44th Floor, New York, New York 10167, Attention: General
Counsel, with a copy to Kirkland & Ellis LLP, 2029 Century Park East, 14th
Floor, Los Angeles, CA 90067, Attention: Monica Shilling.

 

Section 13. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Manager and the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Manager, the
Company, the Adviser and the Administrator and their respective successors and
the controlling persons, officers, directors and other persons referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Manager, the
Company, the Adviser and the Administrator and their respective successors, and
said controlling persons, officers, directors and other persons referred to in
Sections 7 and 8 and their heirs and legal representatives, and for the benefit
of no other person, firm or corporation. No purchaser of Shares from any Manager
shall be deemed to be a successor by reason merely of such purchase.

 

Section 14. Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto shall be governed by and construed in
accordance with the laws of the State of New York, including without limitation
Section 5-1401 of the New York General Obligations Law.

 

Section 15. Submission to Jurisdiction. Except as set forth below, no claim or
action may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and both
the Manager, the Company, the Adviser and the Administrator consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company, the Adviser and the Administrator hereby consent to personal
jurisdiction, service and venue in any court in which any claim or action
arising out of or in any way relating to this Agreement is brought by any third
party against the Manager or any indemnified party. The Manager, the Company,
the Adviser and the Administrator (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) waive all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.

 

Section 16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

Section 17. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 





29

 

 

Section 18. USA Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Manager is required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Manager to properly identify its clients.

 

Section 19. Research Independence. In addition, the Company, the Adviser and the
Administrator acknowledge that each Manager’s research analysts and research
departments are required to be independent from their respective investment
banking divisions and are subject to certain regulations and internal policies,
and that the Manager’s research analysts may hold and make statements or
investment recommendations and/or publish research reports with respect to the
Company and/or the offering that differ from the views of their investment
bankers. The Company, the Adviser and the Administrator hereby waive and
release, to the fullest extent permitted by law, any claims that the Company,
the Adviser and the Administrator, as applicable, may have against the Manager
with respect to any conflict of interest that may arise from the fact that the
views expressed by the Manager’s independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by the Manager’s investment banking divisions. The
Company, the Adviser and the Administrator acknowledge that the Manager is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own accounts or the
accounts of their customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement and any Terms Agreement.

 

Section 20. Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend, reverse stock split or similar
transaction effected with respect to the Shares.

 

Section 21. Recognition of the U.S. Special Resolution Regimes.

 

(a) In the event that any Manager that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such
Manager of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

 

(b) In the event that any Manager that is a Covered Entity or a BHC Act
Affiliate of such Manager becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Manager are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

[Signature Pages Follow]

 



30

 

 

If the foregoing correctly sets forth the understanding among the Company, the
Adviser, the Administrator and the Manager, please so indicate in the space
provided below for that purpose, whereupon this Agreement and your acceptance
shall constitute a binding agreement among the Company, the Adviser, the
Administrator and the Manager. Alternatively, the execution of this Agreement by
the Company, the Adviser and the Administrator and its acceptance by or on
behalf of the Manager may be evidenced by an exchange of telegraphic or other
written communications.

 

  Very truly yours,       COMPANY:   ARES CAPITAL CORPORATION           By   
/s/ R. Kipp deVeer     Name: R. Kipp deVeer     Title:  Chief Executive Officer
      ADVISER:   ARES CAPITAL MANAGEMENT LLC           By /s/ Joshua M.
Bloomstein     Name: Joshua M. Bloomstein     Title: Authorized Signatory      
ADMINISTRATOR:   ARES OPERATIONS LLC           By /s/ Michael D. Weiner    
Name: Michael D. Weiner     Title: Authorized Signatory

 

ACCEPTED as of the date first above written

 

CAPITAL ONE SECURITIES, Inc.

 

By:    /s/ Phillip Winiecki     Name: Phillip Winiecki     Title: Managing
Director  

 



31

 

 

Annex I

 

[FORM OF TERMS AGREEMENT]

 

Ares Capital Corporation

 

[    ] Shares of Common Stock
(par value $0.001 per share)

 

TERMS AGREEMENT

[DATE]

 

[Insert Bank & Address]

 

Ladies and Gentlemen:

 

Ares Capital Corporation, a Maryland corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the Equity Distribution
Agreement, dated [Month] [Day], [Year] (the “Equity Distribution Agreement”), by
and among the Company, the Adviser, the Administrator (each as defined therein)
and [Bank] (the “Manager”), to issue and sell to the Manager the securities
specified in Schedule I hereto (the “Purchased Securities”)[, and to grant to
the Manager the option to purchase the additional securities specified in
Schedule I hereto (the “Additional Securities”)].

 

[The Manager shall have the right to purchase from the Company all or a portion
of the Additional Securities at the same purchase price per share to be paid by
the Manager to the Company for the Purchased Securities. This option may be
exercised by the Manager at any time (but not more than once) on or before the
30th day following the date hereof, by written notice to the Company. Such
notice shall set forth the aggregate number of Additional Securities as to which
the option is being exercised, and the date and time when the Additional
Securities are to be delivered (such date and time being herein referred to as
the “Option Closing Date”); provided, however, that the Option Closing Date
shall not be earlier than the Time of Delivery (as set forth in Schedule I
hereto) nor earlier than the second business day after the date on which the
option shall have been exercised nor later than the fifth business day after the
date on which the option shall have been exercised. Payment of the purchase
price for the Additional Securities shall be made at the Option Closing Date in
the same manner and at the same office as the payment for the Purchased
Securities.]

 

Each of the provisions of the Equity Distribution Agreement not specifically
related to the solicitation by the Manager, as agent of the Company, of offers
to purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement[ and][,] the Time of Delivery[ and any Option
Closing Date], except that each representation and warranty in Section 2 and
Section 3 of the Equity Distribution Agreement which makes reference to the
Prospectus (as therein defined) shall be deemed to be a representation and
warranty as of the date of the Equity Distribution Agreement in relation to the
Prospectus, and also a representation and warranty as of the date of this Terms
Agreement[ and] [,] the Time of Delivery[ and any Option Closing Date] in
relation to the Prospectus as amended and supplemented to relate to the
Purchased Securities.

 

[An amendment to the Registration Statement (as defined in the Equity
Distribution Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Securities[ and the Additional Securities], in the
form heretofore delivered to the Manager is now proposed to be filed with the
Commission.]

 

Subject to the terms and conditions set forth herein and in the Equity
Distribution Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to the Manager and the latter agrees to purchase from
the Company the number of shares of the Purchased Securities at the time and
place and at the purchase price set forth in Schedule I hereto.

 

All capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Equity Distribution Agreement.

 

[The remainder of this page is intentionally left blank]

 



32

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Equity Distribution Agreement incorporated herein by
reference, shall constitute a binding agreement among the Manager, the Company
the Adviser and the Administrator.

 

  Very truly yours,       COMPANY:   ARES CAPITAL CORPORATION           By      
Name:     Title:       ADVISER:   ARES CAPITAL MANAGEMENT LLC           By      
Name:     Title:       ADMINISTRATOR:   ARES OPERATIONS LLC           By      
Name:     Title:

 

ACCEPTED as of the date first above written

 

[Bank]

 

By:        Name:     Title:  

 



33

 

 

Schedule I to the Terms Agreement

 

Title of Purchased Securities[ and Additional Securities]:

 

Common Stock, par value $0.001 per share

 

Number of Purchased Securities:

 

[Number of Additional Securities:]

 

[Price to Public:]

 

Purchase Price by the Manager:

 

Method of and Specified Funds for Payment of Purchase Price:

 

By wire transfer to a bank account specified by the Company in same day funds.

 

Method of Delivery:

 

Free delivery of the Shares to the Manager’s account at The Depository Trust
Company in return for payment of the Purchase Price.

 

Time of Delivery:

 

Closing Location:

 

Documents to be Delivered:

 

The following documents referred to in the Equity Distribution Agreement shall
be delivered as a condition to closing at the time of execution of this Terms
Agreement:

 

(1) The accountants’ letter referred to in Section 5(x).

(2) The certificate referred to in Section 5(s).

 

The following documents referred to in the Equity Distribution Agreement shall
be delivered as a condition to closing at the Time of Delivery[ and on any
Option Closing Date]:

 

(1) The officers’ certificates referred to in Section 5(s).

(2) The opinions referred to in Section 5(t).

(3) The opinion referred to in Section 5(u).

(4) The certificates referred to in Section 5(v).

(5) The opinion referred to in Section 5(w).

(6) The accountants’ letter referred to in Section 5(x).

(7) The certificate referred to in Section 5(y).

(8) Such other documents as the Manager shall reasonably request.

 



34

 

 

Schedule A

 

ALTERNATIVE MANAGERS

 

SunTrust Robinson Humphrey, Inc.

 



35

 

 

 

Schedule B

ARES CAPITAL CORPORATION

 

CONSOLIDATED SUBSIDIARIES

 

1.ARCC API CORP. - DE

2.ARCC BEACON LLC – DE

3.ARCC BLOCKER CORP. – DE

4.ARCC PVA LLC – DE

5.ARCC C&C HOLDCO LLC – DE

6.ARCC CLPB CORPORATION – DE

7.ARCC CP LLC – DE

8.ARCC CR LLC - DE

9.ARCC SHC LLC -DE

10.ARCC CRESCENT LLC – DE

11.ARCC ECG LLC – DE

12.ARCC ED CORP.

13.ARCC EF CORP. - DE

14.ARCC FD CORP. – DE

15.ARCC FM CORP. – DE

16.ARCC GAC LLC – DE

17.ARCC HEELSTONE LLC - DE

18.ARCC HS LLC – DE

19.ARCC KPS CORP. – DE

20.ARCC PT CORP. - DE

21.ARCC IMPERIAL CORPORATION – DE

22.ARCC IMPERIAL LLC – DE

23.ARCC IMPERIAL POF LLC (F/K/A AMEREX EQUITY LLC) – DE

24.ARCC LSQ LLC – DE

25.ARCC MH LLC – DE

26.ARCC NIP HOLDINGS LLC – DE

27.ARCC OTG CORP. – DE

28.ARCC OTG PREFERRED CORP. – DE

29.ARCC PCP L.P. – CAYMAN ISLANDS

30.ARCC PCP G.P., LLC – DE

31.ARCC PG LLC - DE

32.ARCC PF LLC – DE

33.ARCC PH CORP. – DE

34.ARCC RT LLC – DE

35.ARCC S2 LLC (F/K/A AC POSTLE, LLC) – DE

36.ARCC UNIVERSAL CORP. – DE

37.ARCC ULTIMUS LLC – DE

38.ARCC PCGI III AIV BLOCKER, INC. – DE

39.ARCC PJMB LLC – DE

40.ARCC NR LLC – DE

41.ARCC GF1, CORP.- DE

 



36

 

 

42.ARCC RB LLC – DE

43.ARCC SK BLOCKER CORP. – DE

44.ARCC SC LLC – DE

45.ARCC TM CORP. – DE

46.ARCC VP LLC – DE

47.ARCC UAS CORP. – DE

48.ARCC FL CORP. – DE

49.ARCC NV1 CORP. – DE

50.ARCC NV2 CORP. – DE

51.ARCC VS CORP. – DE

52.ARCC AIP HOLDINGS, LLC – DE

53.ARES VENTURE FINANCE GP LLC – DE

54.ARES VENTURE FINANCE, L.P. – DE

55.ARES CAPITAL JB FUNDING LLC – DE

56.ARES CAPITAL CP FUNDING LLC – DE

57.ARES CAPITAL CP FUNDING HOLDINGS LLC – DE

58.IVY HILL ASSET MANAGEMENT GP, LLC – DE

59.AC NOTES HOLDINGS LLC - DE

60.AC CORPORATE HOLDINGS, INC. - DE

61.A.C. CORPORATION – DE

62.ALLIED CRESCENT EQUITY, LLC – DE

63.CALDER EQUITY, LLC – DE

64.CRESCENT EQUITY CORP. - DE

65.CRESCENT SLIVER EQUITY LLC – DE

66.ARCC MCF I, LLC (F/K/A DYNAMIC EQUITY, LLC – DE

67.ARCC MCF 2 LLC – DE

68.GLOBALCOM EQUITY, LLC – DE

69.HCI EQUITY, LLC – IL

70.MULTIAD EQUITY CORP. – DE

71.ACAS, LLC – DE

72.PCP GHS HOLDINGS INC. – DE

73.S2 EQUITY, CORP. – DE

74.SLATE EQUITY, LLC – DE

75.STARTEC EQUITY, LLC – DE

76.ARCC H8 Corp. – DE

77.ACE Acquisition Holdings, LLC – DE

78.Capital Placement Holdings, Inc. – DE

79.ACAS CRE CDO 2007-1 Depositor, LLC – DE

80.American Capital Agent Services, LLC – DE

81.European Capital Limited – Guernsey

82.ACAS CRE CDO 2007-1, LLC

83.ACAS CRE Services, LLC

84.ACAS Real Estate Holdings Corporation

85.ECAS 2016 Ltd. – Guernsey

86.European Capital S.A. SICAR – Luxembourg

87.ECAS S.ar.l. – Luxembourg

88.ECAS II S.ar.l. – Luxembourg

 



37

 

 

Schedule C

 

AUTHORIZED COMPANY REPRESENTATIVES

 



38

 